Case 18-24070-GLT        Doc 209      Filed 06/11/19 Entered 06/11/19 13:19:46              Desc Main
                                     Document      Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                             Bankruptcy No. 2:18-bk-24070

  ONE JET, INC.,
                                                     Chapter 7
                         Debtor.
                                                     Related Doc. Nos.: 175 & 198
  ROSEMARY C. CRAWFORD, Chapter 7
  Trustee,                                           Hearing Date: June 20, 2019
                                                     Hearing Time: 10:30 a.m.
                         Movant,

  MUFG UNION BANK, N.A.,

                         Respondent.

   MOTION TO WITHDRAW OF CHAPTER 7 TRUSTEE’S MOTION TO CONDUCT
            RULE 2004 DISCOVERY OF MUFG UNION BANK, N.A.

        Rosemary C. Crawford (the “Trustee”), the chapter 7 trustee for the estate of One Jet,

 Inc., by and through her undersigned counsel, files this Motion to Withdraw Chapter 7 Trustee’s

 Motion to Conduct Rule 2004 of MUFG Union Bank, N.A. (the “Motion”), and in support thereof

 states as follows:

                                   JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the Western District of Pennsylvania (the

 “Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a core

 proceeding under 28 U.S.C. § 157(b) (2). Venue is proper in this district pursuant to 28 U.S.C. §§

 1408 and 1409.

        2.      The statutory predicates for the relief requested herein are section 105 of title 11 of

 the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rules 2004 and

 9016 of the Federal Rules of Bankruptcy Procedure (“FRBP”).
Case 18-24070-GLT         Doc 209      Filed 06/11/19 Entered 06/11/19 13:19:46              Desc Main
                                      Document      Page 2 of 3


                                    FACTUAL BACKGROUND

        3.       On the October 17, 2018, petitioning creditors filed an involuntary petition for relief

 under chapter 7 of title 11 of the Bankruptcy Code against One Jet, Inc. (the “Debtor”).

        4.       On November 13, 2018, the Court entered an order for relief [Doc. No. 28], granting

 the Petition against the Debtor.

        5.       On November 13, 2018, the Chapter 7 Trustee (“Trustee”) was appointed to

 administer the estate of the Debtor.

        6.       On February 27, 2019, the Court entered an order authorizing the employment of

 the law firm of Bernstein-Burkley, P.C. as special counsel for the Trustee (“Special Counsel”).

        7.       MUFG Union Bank, N.A. (“UnionBank”) is a national bank with headquarters in

 San Francisco, California and various branches in several states.

        8.       On or about May 3, 2019, the Trustee filed a Motion to Conduct Rule 2004

 Discovery against UnionBank (“2004 Motion”) [Doc. No. 175].

        9.       The deadline to respond to the 2004 Motion was set for June 8, 2019 and hearing

 was scheduled for June 20, 2019 at 10:30 a.m. [Doc. No. 198].

        10.      On May 31, 2019, UnionBank complied with the request and served the Trustee

 with documents responsive to the previously served Subpoena for Rule 2004 Examination

 (“Subpoena”).

                                        RELIEF REQUESTED

        11.      By this Motion, and in light of UnionBank’s document production, the Trustee

 respectfully requests the entry of an order withdrawing the 2004 Motion and canceling the

 scheduled hearing related to the same.
Case 18-24070-GLT        Doc 209     Filed 06/11/19 Entered 06/11/19 13:19:46         Desc Main
                                    Document      Page 3 of 3


                                 RESERVATION OF RIGHTS

         12.    The Trustee reserves all rights to serve additional request for documents or

 examination in the course of her investigation, pursuant to Rule 2004 or otherwise, and to

 propound discovery in connection with this matter and/or any other matter that may arise in this

 case.

         WHEREFORE, the Trustee respectfully requests the entry of an Order granting this

 Motion, withdrawing the Chapter 7 Trustee’s Motion to Conduct Rule 2004 of MUFG Union Bank,

 N.A. and cancelling the related hearing.


 Dated: June 11, 2019                               Respectfully submitted,

                                                    BERNSTEIN-BURKLEY, P.C.


                                                    By: /s/ Kerri C. Sturm
                                                    Kirk B. Burkley, Esq.
                                                    PA I.D.: 89511
                                                    Kerri C. Sturm, Esq.
                                                    PA I.D.: 89838
                                                    707 Grant Street, Suite 2200, Gulf Tower
                                                    Pittsburgh, PA 15219
                                                    Phone: (412) 456-8108
                                                    Fax: (412) 456-8135
                                                    Email: kburkley@bernsteinlaw.com
                                                            ksturm@bernsteinlaw.com

                                                    Special Counsel for Trustee
